Title: The Examination Number XI, [3 February 1802]
From: Hamilton, Alexander,“Lucius Crassus”
To: 



[New York, February 3, 1802]

The Message observes that “in our care of the public contributions entrusted to our direction, it would be prudent to multiply barriers against the dissipation of public money, appropriating specific sums to every specific purpose, susceptible of definition; by disallowing all applications of money varying from the appropriation in object, or transcending it in amount by reducing the undefined field of contingencies, and thereby circumscribing discretionary powers over money, and by bringing back to a single department all accountabilities for money where the examination may be prompt, efficacious and uniform.” In this recommendation we can be at no loss to discover additional proof of a deliberate design in the present Chief Magistrate to arraign the former administrations. All these suggestions imply in them a former either negligent or defective attention to the object recommended; some of them go further and insinuate that there had been at least a departure from correct plans which had before been instituted. The censure intended to be conveyed is as unjust as the conceptions which have dictated it, are crude and chimerical. In all matters of this nature the question turns upon the proper boundaries of the precautions to be observed; how far they ought to go; where they should stop; how much is necessary for security and order; what qualifications of general rules are to be admitted to adapt them to practice, and to attain the ends of the public service. It is certainly possible to do too much as well as too little; to embarrass, if not defeat the good which may be done, by attempting more than is practicable; or to overbalance that good by evils accruing from an excess of regulation. Men of business know this to be the case in the ordinary affairs of life: how much more must it be so, in the extensive and complicated concerns of an Empire? To reach and not to pass the salutary medium is the province of sound judgment: To miss the point will ever be the lot of those who, enveloped all their lives in the mists of theory, are constantly seeking for an ideal perfection which never was and never will be attainable in reality. It is about this medium, not about general principles, that those in power in our government have differed; and to experience, not to the malevolent insinuations of rivals, must be the appeal, whether the one or the other description of persons have judged most accurately. Yet discerning men may form no imperfect opinion of the merits of the controversy between them, by even a cursory view of the distinctions on which it has turned.
Nothing, for instance, is more just or proper than the position that the Legislature ought to appropriate specific sums, for specific purposes; but nothing is more wild or of more inconvenient tendency than to attempt to appropriate “a specific sum for each specific purpose, susceptible of definition;” as the Message preposterously recommends. Thus (to take a familiar example) in providing for the transportation of an army; oats and hay for the subsistence of horses, are each susceptible of a definition, and an estimate, and a precise sum may be appropriated for each seperately; yet in the operations of an army, it will often happen that more than a sufficient quantity of the one article may be obtained, and not a sufficient quantity of the other: If the appropriations be distinct, and the officer who is to make the provision be not at liberty to divert the fund from one of these objects to the other, (as the doctrine of the Message implies) the horses of the army may in such a case starve; and its movements be arrested—in some situations even the army itself may likewise be starved, by a failure of the means of transportation.
If it be said that the inconvenience here suggested, may be avoided, by making the appropriations for forage, generally, and not for the items which compose it separately: The answer is, first, that this, by uniting and blending different things, susceptible each of a precise definition, is an abandonment of the principle of the Message; secondly, That it would be only a partial cure for the mischiefs incident to that rigorous principle. It might happen that the badness of roads would injure the waggons of the army more than was anticipated, and so much more as to exhaust the specific fund appropriated for their repairs; it might also have happened from various causes that at an earlier period of the campaign, the consumption of forage had been less than was calculated, so that there was a surplus of the fund destined for this object: If in such a case the public Agents could not transfer that surplus to the repairs of the waggons; here in like manner, the motions of the army might be suspended, and in the event famine and ruin produced.
This analysis might be pursued, so as to prove that similar evils are inseparable, from a much more qualified application of the principle in the message, and so to demonstrate that nothing more can safely or reasonably be attempted, than to distribute the public expences, into a certain number of convenient sub-divisions or departments; to require from the proper officer estimates of the items, which are to compose each head of expence, and after examining these with due care, to adapt the appropriations to the respective aggregates; applying a specific sum to the amount of each great subdivision:—the pay of the army; military stores; quarter-master stores; &c. &c. This with even more detail than could well be executed, has been uniformly done, under the past administrations of the present Government, from the very beginning of its proceedings. More will in the experiment be found impracticable and injurious; especially in seasons and in situations, when the public service demands activity and exertion. In like manner, the former practice of the government, has corresponded with the rule, taken it its true and just sense, of “disallowing all applications of money, varying from the appropriation in object, or transcending it in amount.” It is confidently believed, that whoever shall allege or insinuate the contrary, may be challenged to point out the instance in which money has been issued from the Treasury for any purpose, which was not sanctioned by regular appropriation, or which exceeded the appropriated amount; or where there was an expenditure of money allowed, that was not strictly within the limits of such an appropriation; except indeed, upon the impracticable idea of minutely separating, and distinguishing the items, which form the aggregate of some general head of expenditure.

It is likewise material, to have it well understood, that generally speaking, the distinction between the appropriations for different objects, can only be strictly observed at the Treasury itself; which can easily take care that more money shall not go out for any purpose, than is authorised by law; and can see that this money is fairly expended by the proper officer, in conformity with the general spirit of the appropriation prescribed by the law. But it is in most cases impossible for the officer, charged with a particular branch of the public service, to separate nicely, in the details of expenditure, the different funds which may have been placed in his hands. Thus, (still drawing our examples from the military department, where the danger of misapplication is always the greatest) if several sums be placed in the hands of the Quarter-Master General, for different objects, he must of necessity, distribute a large proportion of them among his principal deputies, and these again among subordinate agents. Unless this distribution be pursued through the remotest ramifications, down to the moment of final expenditure, it is evident that it must fail throughout; and it is no less evident that it cannot be so far pursued. The mere accountantship would be an insuperable obstacle; it would require in every the most inferior agent, a profound knowledge of accounts, and would impose both on principals and subordinates the duty of keeping such a multiplicity of accounts, as, if even practicable, would exhaust the funds issued for the public service, in mere clerkship. Another most mischievous consequence would ensue. The exigencies of the public service are often so variable, that a public agent would frequently find himself full-handed for one purpose; empty-handed for another, and if forbidden to make a transfer, not only the service would suffer, but an opportunity, with very strong temptation, would be given to traffic with the public money for private gain: while the business of the government would be stagnated by the injudicious and absurd impediments of an overdriven strictness. Happily it is not very material that the principle of distinct appropriations for separate objects should be carried through all the details. The essential ends of it are answered, if it be strictly pursued, in the issuing of money from the treasury; and if this department be careful that the principal lines of discrimination are not transgressed.

The theory of the message plainly contemplates, that in no case shall the actual money appertaining to one fund, be expended for the purpose of another; though each fund may be sufficient for its object, and though there may be an appropriature for each object. This is another excess of theory; which with a full treasury would often disable the Government, from fulfilling its engagements, and from carrying on the public businness. To execute this plan consistently with the exigencies of national expenditure, would probably require, in ordinary, a triplication of the revenues, or a capital necessary for the whole amount of that expenditure, and would very often lock up from circulation, large sums, which might be of great importance to the activity of trade and industry. Such are the endless blessings to be expected from the notable schemes of a Philosophic projector! strict to a fault, where relaxation is necessary; lax to a vice where strictness is essential!
As to “reducing the undefined field of contingencies, and circumscribing discretionary powers over money,” observations similar to those which have been already made, occur. The term reducing, implies that the thing must have already existed in a degree; and indeed it is manifest, that all the minute casualties of expenditure, especially in the naval and military departments, cannot be forseen and defined. The question then must be, has not the limit been sufficiently narrow for the situation of the Government, in the scenes through which it has passed; comprehending for a great part of the time Indian wars and foreign hostilities? Certainly, if viewed on a proportionable scale, the extent appears to have been as moderate as could have been desired; and no blame can justly attach to the administration on this account.
As to “bringing back to a single department all accountabilities for money,” there never has been a deviation from that system. The Department of the Treasury has uniformly preserved a vigilant superintendance over all accountabilities for public money. A particular accountant indeed has been appointed in the War and Navy Departments, but he has been subordinate to the Treasury Department, which has prescribed regulations for his conduct, and has constantly revised his proceedings. It is true, that by his connection with the particular department for which he is accountant, there are cases in which he is to be guided by the directions of the Head of that Department; but though these directions, if not plainly contrary to the rules prescribed by the Treasury, would exempt him from responsibility, the directions themselves pass under the review of the treasury, as a check upon the head of the department to which he is attached; and in cases of abuse, they would serve to establish a responsibility of the principal. To say, that this interferes with a prompt examination of accounts, is to affirm, that a division of labor is injurious to dispatch; a position contrary to all experience. The fact, without doubt, is, that it contributes essentially to dispatch: and that whatever new modification may be adopted, either the accounts of the other departments will never keep pace with the current of business in times of activity, or that modification must adhere to the principle of employing distinct organs.
If it be the design to exclude, in every case, the intervention of the head of the particular department, some or all of these evils will follow: The service of that department will suffer, by unduly restricting its head, in cases in which he must be the most competent judge, and by obliging him, in order to avoid eventual difficulties, to resort, in the first instance, to another department, less alive than himself to the exigencies of his own, for a cautious and slow, perhaps a reluctant acquiescence in arrangements which require promptness; if, in the spirit of confidence and accommodation, the officers of the treasury yield a ready compliance with the wishes of the head of such department, they may inadvertently co-operate in measures which they would have disapproved and corrected on a deliberate and impartial revision. If this spirit be not shewn, not only the immediate service of the department may be improperly impeded, but sensations, unfriendly to the due harmony of the different members of the administration, may be engendered. Collusion stands on one, discord on the other side of the dilemma.
The existing plan steers a middle and a prudent course; neither fettering too much the heads of the other departments, nor relinquishing too far the requisite controul of the treasury. Its opposite supposes all trust may be placed in one department—none in the others. The extravagant jealousy of the overbearing influence of the treasury department, which was so conspicuous in the times of the two former secretaries, has of a sudden given way to unlimited confidence! The intention seems to be to surround the brow of their immaculate successor, with the collected rays of legislative and executive favor. But vain will be the attempt to add lustre to the dim luminary of a benighted administration!

Lucius Crassus.

